                                           Case 4:20-cv-02982-PJH Document 6 Filed 07/14/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     STEVEN WAYNE BONILLA,                           Case Nos. 20-cv-02982-PJH
                                                         Plaintiffs,                               20-cv-02994-PJH
                                   8                                                               20-cv-02998-PJH
                                                v.                                                 20-cv-03167-PJH
                                   9
                                                                                                   20-cv-03351-PJH
                                  10                                                               20-cv-03354-PJH
                                                         Defendants.                               20-cv-03396-PJH
                                  11                                                               20-cv-03404-PJH
                                                                                                   20-cv-04314-PJH
                                  12                                                               20-cv-04462-PJH
Northern District of California
 United States District Court




                                  13                                                               20-cv-04524-PJH

                                  14                                                     ORDER DISMISSING MULTIPLE
                                                                                         CASES WITH PREJUDICE
                                  15

                                  16          Plaintiff, a state prisoner, has filed multiple pro se civil rights complaints under 42
                                  17   U.S.C. § 1983. Plaintiff is a condemned prisoner who also has a pending federal habeas
                                  18   petition in this court with appointed counsel. See Bonilla v. Ayers, Case No. 08-0471
                                  19   YGR. Plaintiff is also represented by counsel in state court habeas proceedings. See In
                                  20   re Bonilla, Case No. 20-2986 PJH, Docket No. 1 at 7
                                  21          In these civil rights cases plaintiff names as defendants’ various federal judges,
                                  22   state judges, municipalities and other municipal and court officials. Plaintiff presents very
                                  23   similar claims in all these cases. He seeks relief regarding his underlying conviction or
                                  24   how his various pro se habeas petitions and other cases were handled by the state and
                                  25   federal courts.
                                  26          To the extent that plaintiff seeks to proceed in forma pauperis (IFP) in these cases,
                                  27   he has been disqualified from proceeding IFP under 28 U.S.C. § 1915(g) unless he is
                                  28
                                           Case 4:20-cv-02982-PJH Document 6 Filed 07/14/20 Page 2 of 2




                                   1   “under imminent danger of serious physical injury” at the time he filed his complaint. 28

                                   2   U.S.C. 1915(g); In re Steven Bonilla, Case No. 11-3180 CW; Bonilla v. Dawson, Case

                                   3   No. 13-0951 CW.

                                   4          The allegations in these complaints do not show that plaintiff was in imminent

                                   5   danger at the time of filing. Therefore, he may not proceed IFP. Moreover, even if an

                                   6   IFP application were granted, his lawsuits would be barred under Heck v. Humphrey, 512

                                   7   U.S. 477, 486-87 (1994), Younger v. Harris, 401 U.S. 37, 43-54 (1971), Demos v. U.S.

                                   8   District Court, 925 F.2d 1160, 1161-62 (9th Cir. 1991) or Mullis v. U.S. Bankruptcy Court,

                                   9   828 F.2d 1385, 1393 (9th Cir. 1987). Accordingly, the cases are dismissed with

                                  10   prejudice.

                                  11          Furthermore, these are not cases in which the undersigned judge’s impartiality

                                  12   might be reasonably questioned. See United States v. Holland, 519 F.3d 909, 912 (9th
Northern District of California
 United States District Court




                                  13   Cir. 2008) (absent legitimate reasons to recuse himself or herself, a judge has a duty to

                                  14   sit in judgment in all cases assigned to that judge).

                                  15          The clerk shall terminate all pending motions and close these cases. The clerk

                                  16   shall return, without filing, any further documents plaintiff submits in these closed cases.

                                  17          IT IS SO ORDERED.

                                  18   Dated: July 14, 2020

                                  19

                                  20                                                             /s/ Phyllis J. Hamilton
                                                                                               PHYLLIS J. HAMILTON
                                  21                                                           United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                     2
